                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON
                                    EUGENE DIVISION

   Elizabeth HUNTER; et al., on behalf of              )
   themselves and all others similarly situated,       )
                                                       )      Civil Action No.
                                Plaintiffs,            )
                     v.                                )      DECLARATION OF
                                                       )      ELIZABETH HUNTER
    U.S. DEPARTMENT OF EDUCATION and                   )
    Suzanne GOLDBERG, in her official capacity as      )
    Acting Assistant Secretary for Civil Rights,       )
    U.S. Department of Education,                      )
                                                       )
                                Defendants.            )
                                                       )

I, Elizabeth Hunter, declare:
   1. I am over 18 years of age and have personal knowledge of the matters stated in this
      declaration and would testify truthfully to them if called upon to do so.

   2. I lived in foster care until the age of 10 and survived a sexual assault during this time.

   3. I was then placed with a family and grew up in Texas as part of a fundamentalist
      Christian cult most well-known for the Duggar family.

   4. I am currently a resident of Greenville, South Carolina, located in Greenville County.

   5. My parents did not want me to attend college because I am a woman. However, I applied
      to college without my parents knowing.

   6. I applied to Bob Jones University, a conservative Christian college known for its recent
      racist policies, mishandling of sexual abuse claims and ongoing ultraorthodox social
      policies, because it was one of the few colleges that I thought I could attend without
      being disowned by my parents.

   7. In August of 2015, I started my freshman year Bob Jones University in Greenville, South
      Carolina.

   8. Bob Jones University’s student handbook outlines rules of behavior for students. This
      handbook contains several sections dealing with “purity” or sexual conduct in general.

   9. The “purity” section towards the beginning of the handbook sets the tone for the school’s
      policies towards sexual conduct. The section states that purity means “honoring God’s
      design for sex, celebrating and practicing it only within the marriage relationship between
      one man and one woman for a lifetime.”




                                                                                                   1
10. Bob Jones University also has strict internet, social media, and entertainment policies,
    which includes a description of a “content filtering system to restrict biblically offensive
    material on the internet” that the students at the school are not allowed to bypass. The
    social media policy also includes the wording that students’ social media content should
    “be biblical and avoid promoting a lifestyle contrary to the principles taught in scripture
    or at the university”.

11. The handbook has an official “position on human sexuality” stating that the “New
    Testament exhorts believers to strive to live morally pure and sexually undefiled lives
    even in the midst of an immoral and sexually permissive culture”.

12. Included in this handbook is: “Consistent with our commitment to God’s design for
    gender identity, the public advocacy for or act of altering one’s biological sex through
    medical transition or transgender expression is prohibited. Any same-sex dating or
    advocacy for such is also prohibited. BJU’s perspective also applies to but is not limited
    to- the use of bathrooms, locker rooms, student housing, attire polices and participating in
    sex-specific university groups, clubs and organizations.”

13. Appendix B in the student handbook further reiterates the school’s position on “Marriage
    and Human Sexuality”. It begins by stating that “Bob Jones University believes marriage
    is an institution ordained by God and prescribed by the Scripture to be a monogamous
    relationship between a man and woman physically created in these respective genders by
    God. We believe God intended heterosexual marriage to be an enduring covenanted
    relationship established before Himself and man to propagate the human race, lovingly
    express healthy relational and sexual intimacy, and picture the covenant relationship He
    has with all genuine believers.”

14. Appendix B also states in its “Context for Human Sexuality” that “the Bible restricts all
    forms of consensual sexual activity to within the boundaries of the marriage
    relationship…The Bible clearly prohibits not only non-consensual sexual conduct but
    also any consensual sexual activity outside the boundaries of heterosexual
    marriage…Furthermore the Bible specifically names as sinful and prohibits any form of
    sexual activity between persons of the same sex…polygamy…bestiality…adultery…and
    fornication of any sort including pornography.”

15. Appendix B also has a “Statement on Gender Identity” in which the handbook states
    “God created man and woman in his image as two distinct but equal genders which he
    intends to use for his glory…Furthermore, individual gender is assigned by God and
    determined at conception…Therefore we believe that to intentionally alter or change
    one’s physical gender or to live as a gender other than the one assigned at conceptions is
    to reject God’s right as Creator to assign gender to his creatures and is a personal
    rejection of His plan to glorify Himself through the original gender He assigned that
    individual.”

16. As someone figuring out their sexuality while at college, Bob Jones University’s policies
    on sexuality and marriage created a scary, harsh environment for me.




                                                                                                   2
17. I am now fully out as a lesbian woman but I was not able to be fully out at Bob Jones
    University.

18. I initially started coming out to some friends my junior year at Bob Jones University but I
    knew that it was not safe to come out to BJU faculty or staff or to be out on campus.

19. However, I began posting about some LGBTQ+ issues and themes on social media
    during this time.

20. In one of my social media posts, I reviewed a book with a lesbian main character and
    mentioned on Twitter that I was writing a book with a lesbian relationship.

21. After school leadership discovered my online activity, I was questioned about my
    sexuality and subsequently disciplined.

22. During a three hour meeting with a BJU administrator, where I was summoned without
    advance notice, I was told by school leadership that I “must be gay” for reading and
    writing these materials.

23. They had printed out all of my Tweets and went through them one by one. They tried to
    get me to admit that I was a homosexual.

24. I was scared. I didn’t know what to do.

25. I knew I was gay but I also knew that I could not fully admit it to them or I would be
    expelled. So, I told the administrator that I “was not straight” but that I was probably
    asexual, like the Apostle Paul.

26. I also told them adamantly that I had not been sexually active with women or men and
    therefore had not broken any specific rules.

27. I was asked to disavow my support for LGBTQ+ rights and relationships. I refused. It
    would have been like disavowing myself.

28. As a result, BJU put me on disciplinary probation.

29. I was also immediately terminated from my on-campus student life position in the
    school’s media department, a position I treasured.

30. BJU also forced me to attend mandatory counseling with the Dean of Women.

31. I was also required to pay a monetary fine to BJU for my code of conduct violation.

32. This was the darkest month of my entire life. I felt depressed and suicidal.

33. For the rest of my time at BJU, I was forced completely back into the closet and had to
    hold my head down in shame.




                                                                                               3
34. I felt like I was being watched and monitored. When I told a friend about my disciplinary
    meeting, the administration got word of that and angrily told me that I was not allowed to
    discuss the disciplinary meeting with anyone.

35. My entire education experience was forever tainted by the shaming I endured at BJU. I
    survived and graduated in May of 2019. But I still feel the sting of the discrimination I
    endured.

36. The policy towards LGBTQ+ students at Bob Jones University is harsh and incredibly
    frustrating. It creates extreme shame and confusion by lumping all sexual behavior
    outside of heterosexual marriage, including homosexuality, adultery and bestiality, into
    the same category.

37. The campus culture at BJU is toxic for LGBTQ+ people. Homophobia among the student
    body, faculty and administration is rampant. LGBTQ+ students have to hide who we are
    and will suffer grave consequences if we come out and stand up for ourselves.

38. We have no one at BJU to advocate for our safety or our rights. We are alone.

39. Moreover, BJU cannot be trusted to monitor its compliance with Title IX on its own. A
    two-year investigation into BJU’s handling of reports of sexual abuse culminated in the
    issuance of the GRACE Report in December 2014. GRACE spoke with about 40
    survivors, finding that students who reported abuse were blamed for bringing it on
    themselves and that proper authorities had not been notified.

40. The GRACE Report specifically called out the culpability of one of BJU’s senior
    administrators and recommended that he not be allowed to speak or consult on any issue
    relating to counselling on or off-campus. Nevertheless, BJU allowed this man to speak at
    two recent Mental Health themed services in 2019/2020.

41. Additionally, during my junior or senior year, while in a public relations class, another
    student asked the Provost of academic programs, who was also on the Board of BJU,
    about the Bob Jones v. United States case decided by the United States Supreme Court in
    1983 concerning BJU’s policies against interracial dating at the time.

42. This student asked the Provost how BJU could justify their anti-LGBTQ policies now,
    given that they lost the interracial dating case. The Provost replied that BJU would not be
    able to defend their anti-LGBTQ policies now because BJU had justified its racist
    policies based on the Bible but they eventually had to admit that they were wrong about
    interracial dating and that their beliefs changed.

43. I only recently came out to my family as lesbian. I waited until I was financially secure
    because I feared that they would shun me.

44. I am participating in this lawsuit because I am hopeful that things will change.

45. Experiencing hate and discrimination should not be a part of attending college.



                                                                                                4
